Citation Nr: 0411779	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  99-10 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for acute and subacute 
peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the New York, New 
York, Regional Office (RO) of the United States Department of 
Veterans' Affairs (VA).  In that decision, the RO denied 
service connection for acute and subacute peripheral 
neuropathy.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran was exposed to an herbicide agent during 
service.

3.  The veteran does not have peripheral neuropathy.


CONCLUSION OF LAW

Acute or subacute peripheral neuropathy was not incurred in 
service or as a result of herbicide exposure during service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002) 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2003).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a).  The Court has held that the notice 
requirement is not met unless VA can point to a specific 
document in the claims folder.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In a March 2003 letter, the Board informed the veteran of the 
VCAA, of the evidence needed to substantiate his claim for 
service connection for acute and subacute peripheral 
neuropathy, and of what evidence he was responsible for 
obtaining.

In June 2003, the Board remanded the case to the RO to 
schedule a neurological examination to clarify whether the 
veteran has peripheral neuropathy related to service.  The 
Board also remanded the case to ensure that the veteran 
receives correct notification consistent with the VCAA.  In a 
December 2003 letter, the RO provided additional VCAA notice.

The 2003 correspondence from VA to the veteran fulfills the 
requirements of 38 U.S.C.A. § 5103(a).  Those letters 
informed the veteran and his representative of the type of 
evidence needed to substantiate his claim, and indicated what 
the veteran should do toward obtaining such evidence, and 
what VA would do.  The letter asked him to submit any 
additional relevant evidence that he had.  

Subsequent to the Board's remand and the RO's letter to the 
veteran in 2003, the Court issued a decision in which the 
majority expressed the view that that VA must tell a claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini v. Principi, 17 Vet. App. 
412, 422 (2004) (interpreting 38 C.F.R. § 3.159(b)).  VA's 
General Counsel has held that this aspect of Pelegrini 
constituted dicta.  VAOPGCPREC 1-2004 (2004).  In any event, 
the December 2003 letter told the veteran to send relevant 
information to the RO.

The majority in Pelegrini also indicated that a claimant was 
entitled to VCAA notice prior to initial adjudication of the 
claim, but declined to specify a remedy where adequate notice 
was not provided prior to the initial RO adjudication.  
Pelegrini v. Principi, at 420-22. 

In this case, the March 2003 VCAA notice was provided after 
the July 1997 adjudication of the claim for service 
connection for acute and subacute peripheral neuropathy.  
However, that adjudication took place prior to enactment of 
the VCAA.  VA has taken the position that Pelegrini is 
incorrect as it applies to pre-VCAA adjudications, and has 
sought further review of Pelegrini.  See Landgraf v. USI Film 
Products, 511 U.S. 244 (1994) (holding that a statute may 
produce a prohibited retroactive effect if it "impose[s] new 
duties with respect to transactions already completed" or 
"attaches new legal consequences to events completed before 
its enactment").

The veteran in this case is not prejudiced by the delayed 
notice.  After receiving the VCAA notice, the veteran 
submitted additional evidence related to the peripheral 
neuropathy claim.  If that additional evidence, combined with 
the other assembled evidence, supported a grant of that 
claim, the veteran would receive the same benefit as he would 
have received had he submitted all of the evidence prior to 
initial adjudication.  The effective date of any award based 
on the more recently submitted evidence would be fixed in 
accordance with the claim that was the subject of the initial 
adjudication.  38 C.F.R. § 3.156(b) (2003) (new and material 
evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision, if a timely 
appeal has been filed, will be considered as having been 
filed with the claim, which was pending at the beginning of 
the appeal period); see also 38 C.F.R. § 3.400(q)(1) (2003) 
(providing that when new and material evidence is received 
within the appeal period, the effective date will be set as 
if the prior denial had not been made).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
peripheral neuropathy claim.  The claims file contains the 
veteran's service and VA medical records.  Pursuant to the 
Board's June 2003 remand, the veteran had a VA examination in 
December 2003 to clarify whether he has peripheral neuropathy 
related to service.  The veteran submitted a medical 
statement supporting his claim.  He has not identified any 
other additional evidence that he asserts would support his 
claim.

Peripheral Neuropathy

The veteran contends that he has peripheral neuropathy, 
manifested by tingling in his hands and feet, and weakness in 
his legs.  The veteran asserts that this disorder has been 
present since service.  He also contends that the disorder 
arose as a result of his exposure during service to Agent 
Orange or similar herbicides.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Under 
certain circumstances, service connection for specific 
diseases may be presumed if a veteran was exposed during 
service to certain herbicides, including Agent Orange.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

If a veteran was exposed to Agent Orange or another herbicide 
agent, service connection for acute and subacute peripheral 
neuropathy will be presumed if it became manifest to a degree 
of 10 percent disabling or more within one year after the 
last date on which the veteran was exposed to an herbicide 
agent during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

A veteran who served on active duty in the Republic of 
Vietnam during the period from January 9, 1962 to May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The veteran's service records show that he served in Vietnam 
from September 1969 to September 1970.  Therefore, he is 
presumed to have been exposed to an herbicide agent.

The veteran's service medical records are silent for 
complaints involving changes in sensation or other 
neurological issues.  After service, the veteran had a VA 
medical examination in July 1971 to address his claim for 
service connection for a skin rash, but there were no 
neurological complaints or findings at that time.

In March 1980, the veteran had nine days of inpatient mental 
health treatment at a VA Hospital.  On physical examination, 
there were very slight subjective findings of decreased 
sensation and strength in the right hand.  The veteran stated 
that those symptoms had been present for several years.  A 
March 1980 statement from a VA physician indicated that the 
veteran had numbness in his right hand and fingers, and that 
the muscles periodically became tight and stiff.  The 
physician indicated that the symptoms had been present since 
1979 or before.  In an October 1982 summary of the veteran's 
mental and physical condition, a VA physician noted the 
veteran's report of intermittent numbness of his hands, which 
caused him to drops things.

VA outpatient treatment notes from 1993 and 1994 reflect the 
veteran's reports of numbness and tingling in his fingers and 
toes, and weakness in his legs, with the symptoms worse on 
the right side.  He reported that these symptoms had been 
present since 1970.  On neurological examination in October 
1993, sensation to pinprick and vibration were normal, except 
for decreased sensation to vibration on the face.  On 
neurological examination in January 1994, the examiner noted 
that the veteran reported decreased sensation to pinprick in 
the right leg, but that there were no objective findings.  
The examiner reported that the veteran's symptoms could be 
secondary to peripheral neuropathy, but that there were no 
objective findings supporting that conclusion.  The examiner 
found that, if anything, deep tendon reflexes were elevated.  
In April 1994, an examiner found that there was a question of 
decreased sensation of vibration in toes bilaterally.

In December 2002, a VA psychologist wrote that the veteran 
was in treatment for PTSD, chloracne, and peripheral 
neuropathy causing chronic numbness and tingling in his 
fingers and toes.  The psychologist concluded that both the 
chloracne and the peripheral neuropathy were associated with 
Agent Orange.

In October 2003, a VA physician noted that the veteran was a 
patient in her primary care clinic.  She wrote, "He suffers 
from chronic PTSD and neuropathy, both of which are related 
to his service in Viet Nam.  These continue to be active 
medical issues."

In December 2003, the veteran received a VA examination to 
clarify whether he had peripheral neuropathy related to 
herbicide exposure or otherwise related to service.  The 
examiner noted having reviewed the veteran's claims file and 
medical records.  The examiner expressed agreement with a VA 
neurologist who had previously examined the veteran, finding 
that the veteran's complaints were consistent with peripheral 
neuropathy, but that clinical examination and 
electrophysiologic testing did not show that the veteran has 
peripheral neuropathy.

Analysis

There is no contemporaneous evidence of neurological symptoms 
during service or the year following service.  A VA 
psychologist and a primary care physician have concluded that 
the veteran has peripheral neuropathy related to service.  
However, there is no showing that the psychologist possesses 
medical expertise in the area of neurology.  Therefore, the 
psychologist's opinion is not competent.  Black v. Brown, 10 
Vet. App. 279, 284 (1997).

The primary care physician provided no basis for the 
conclusion that the veteran had peripheral neuropathy, or 
that peripheral neuropathy was related to Vietnam service.  
The absence of such explanation is significant because of the 
diagnostic testing showing no abnormalities of the peripheral 
nerves, and because VA has concluded on the basis of 
scientific research that chronic peripheral neuropathy was 
not related to herbicide exposure.  61 Fed. Reg. 41,442 (Aug. 
8, 1996); 61 Fed. Reg. 57,586 (Nov. 7, 1996).  While the 
regulations discussed above, do recognize an association 
between subacute peripheral neuropathy and service, that type 
of neuropathy would only be recognized if it had resolved.  
The VA physician reported current treatment.  Therefore, such 
treatment could not be for subacute neuropathy.

The VA neurologists who examined the veteran in 1993 and 2003 
concluded that objective findings did not support a diagnosis 
of peripheral neuropathy.  In reconciling the differing 
conclusions from health care professionals, the Board finds 
that the neurologists' training in the relevant specialty, 
and their discussion of the specific test results, makes 
their conclusions carry greater evidentiary weight than those 
of the primary care provider.  The Board finds, therefore, 
that the preponderance of the evidence is against a finding 
that the veteran currently has peripheral neuropathy.  
Therefore, the claim for service connection for peripheral 
neuropathy must be denied.


ORDER

Entitlement to service connection for acute and subacute 
peripheral neuropathy is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



